                                          Case 4:19-cv-04060-JST Document 115 Filed 01/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMBDA LABS, INC.,                                Case No. 19-cv-04060-JST (TSH)
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 112
                                  10     LAMBDA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint discovery letter brief concerning whether School must

                                  14   produce posts it has removed from its official Reddit page. ECF No. 112. The Court believes that

                                  15   this dispute is largely resolved by its order at ECF No. 84. With respect to student and employee

                                  16   complaints about School, the Court ordered:

                                  17                  RFPs 66 and 67. Labs clarifies that it “seeks documents concerning
                                                      only the specific categories of complaints identified in its motion:
                                  18                  complaints regarding the quality of Lambda School’s services,
                                                      curriculum, and instructors; student employment and career
                                  19                  placement; and income sharing agreements.” Labs explains that
                                                      “[t]hese narrowed requests are proportional because Lambda School
                                  20                  only needs to search files collected from the agreed-to high-level
                                                      custodians and centralized data sources, not the files of everyone who
                                  21                  receives or discusses student complaints.” This narrowing is much
                                                      better because it focuses on complaints that are likely to be relevant
                                  22                  to School’s reputation in a way that could be relevant to damage to
                                                      Labs’ goodwill. School is right, of course, that “the complaints Labs
                                  23                  seeks are not actually conclusive as to the quality of education. It is
                                                      doubtful that any student of any school went through their entire
                                  24                  education and did not have a single complaint about something, but
                                                      that does not mean they were dissatisfied with their education.”
                                  25                  (emphasis original). But evidence does not have to be dispositive to
                                                      be discoverable, just relevant and proportional. Also, limiting these
                                  26                  RFPs to the identified custodians (as opposed to, say, every
                                                      employee) and centralized data sources means that these RFPs are
                                  27                  likely to capture more substantial complaints and complaints that
                                                      were tracked in some manner, which adds to their relevance and tends
                                  28                  to confirm their proportionality. Accordingly, the Court orders School
                                          Case 4:19-cv-04060-JST Document 115 Filed 01/21/21 Page 2 of 2



                                                      to produce documents responsive to these RFPs as narrowed by Labs
                                   1                  in the letter brief. (ECF No. 84 at 2-3.)
                                   2          At the time the Court did not have a view of what all of School’s centralized data sources

                                   3   were, but its official Reddit page certainly qualifies. This cannot come as a surprise to School,

                                   4   which has long acknowledged that Labs requested documents from Reddit. ECF No. 70 at 7.

                                   5   From the examples provided in connection with the joint discovery letter brief, it does appear that

                                   6   some Reddit posts have complaints that fall within the scope of the Court’s order at ECF No. 84.

                                   7          To address an issue raised by School in the joint discovery letter brief, the Court’s order

                                   8   limited the sources to be searched as a mechanism to find more substantial complaints as opposed

                                   9   to mere chatter. The Court did not, as School seems to suggest, hold that only “substantial”

                                  10   complaints within those sources need be produced – that would be a vague and unworkable

                                  11   standard.

                                  12          At the hearing the parties discussed the timing of this document production. School
Northern District of California
 United States District Court




                                  13   represented that reviewing the removed Reddit posts to determine which ones come within the

                                  14   scope of the Court’s prior order will be a manual exercise, and Labs provided no basis to disagree.

                                  15   School represented that it could produce previously removed posts within three weeks and that on

                                  16   a going forward basis it can produce newly removed posts within one week of the removal. That

                                  17   seems like a reasonable time frame. The Court realizes that fact discovery closes in a little more

                                  18   than a month and understands that Labs would like to take follow up discovery once it receives the

                                  19   removed posts, and this document production timetable may make that difficult. However, fact

                                  20   discovery does eventually end, and both parties agree that end should be February 26, 2021, see

                                  21   ECF Nos. 106, 107, as the Court has ordered. ECF No. 111.

                                  22          Accordingly, the Court orders School to produce copies of removed Reddit posts that fall

                                  23   within the scope of the Court’s order at ECF No. 84 on the timetable discussed above.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 21, 2021

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
                                                                                         2
